         Case 6:20-cv-00454-ADA Document 79-1 Filed 05/04/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A                  § CIVIL ACTION 6:20-CV-00454-ADA
 BRAZOS LICENSING AND                         §
 DEVELOPMENT,                                 §
                                              §
        Plaintiff,                            §
                                              § PATENT CASE
 v.                                           §
                                              §
 MICROSOFT CORPORATION,                       §
                                              §
        Defendant.                            § JURY TRIAL DEMANDED


ORDER DENYING DEFENDANT’S MOTION TO DISMISS PURSUANT TO FEDERAL
                 RULE OF CIVIL PROCEDURE 12(b)(6)


        Having considered Defendant’s Motion to Dismiss Pursuant to Federal Rule of Civil

Procedure 12(b)(6), the Court finds the motion should be DENIED. It is, therefore, DENIED.



Date:
                                                   PRESIDING JUDGE




                                          Page 1 of 1
